In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________
            No. 02-17-00445-CV
       ___________________________

RALANDA WANDA KAY RICHARD, Appellant

                        V.

    FW HUNTER PLAZA, L.P., Appellee


  On Appeal from County Court at Law No. 1
           Tarrant County, Texas
       Trial Court No. 2017-006011-1


Before Pittman, J.; Sudderth, C.J.; and Birdwell, J.
      Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       Appellant Ralanda Wanda Kay Richard’s brief was originally due on June 13,

2018. On June 14, 2018, we granted her first requested extension of time in part and

ordered the brief due no later than July 13, 2018. On July 26, we granted her second

requested extension of her briefing deadline and ordered her brief due on August 20,

2018. On August 21, 2018, we granted Appellant’s third requested extension of her

briefing deadline and ordered her to file the brief no later than September 24, 2018.

We stated, “NO FURTHER EXTENSIONS WILL BE GRANTED.”

Nevertheless, on September 27, 2018, we granted Appellant’s request for leave to file

her brief late, and ordered her tendered brief filed that date.

       Also on that date, however, we notified Appellant that her brief is deficient,

specifically listing the ways in which the brief does not comply with the rules of

appellate procedure. See Tex. R. App. P. 9.1, 9.4(i), 38.1(a)–(d), (f)–(k), 2nd Tex. App.

(Fort Worth) Loc. R. 1.A. We directed Appellant to file an amended brief which

complies with the appellate rules by October 8, 2018. See Tex. R. App. P. 9, 38, and

2nd Tex. App. (Fort Worth) Loc. R. 1. We stated that her failure to do so could result

in our striking the noncompliant brief and dismissing the appeal or a waiver of

noncompliant points. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

       On October 8, 2018, Appellant did not file an amended brief. She instead filed

a “motion requesting extension of time to mail the documents into the courts and ask



                                        2
permission to send evidence of recordings onto a thumb drive by October 31, 2018.”

The motion is DENIED, as are all other pending motions.

       Because Appellant has failed to file a compliant, amended brief even after we

afforded her an opportunity to correct her brief, we strike Appellant’s brief and

dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b),

43.2(f).



                                                    Per Curiam

Delivered: October 18, 2018




                                     3